—In an action to recover damages pursuant to the terms of a lease, (1) the defendant appeals and the plaintiff cross-appeals on the ground of inadequacy from a decision of the Supreme Court, Dutchess County (Hillery, J.), entered December 6, 1993, which determined the parties’ respective motions for summary judgment and (2) the defendant appeals and the plaintiff cross-appeals on the ground of inadequacy from a judgment of the same court, entered January 6, 1994, which, upon granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against the defendant in the principal sum of $40,413.
Ordered that the appeals from the decision are dismissed, without costs or disbursements, since no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court’s determination that, pursuant to the terms of the lease, the plaintiff was required to pay for the cost of labor for the repairs to the leased premises and the defendant was required to pay for the cost of materials. Accordingly, the Supreme Court correctly found that there were no triable issues of fact and properly granted the plaintiff’s motion for summary judgment (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Zuckerman v City of New York, 49 NY2d 557). Balletta, J. P., Ritter, Pizzuto and Santucci, JJ., concur.